DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 10/23/2020.
	Claims 1-20 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 10/23/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

4.	The claim is objected to for the following reason:
	In claim 7, the limitation “the first insulating capping feature” lacks an antecedent basic.  
	Appropriate correction is required.

Claim Rejection - Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).


6.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,825,721 (the prior art).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the invention was made that the claims of the Patent recite all claimed limitations of the instant application.  The claims of the instant application are merely describing the limitations of the Patent in different ways, and they are obviously anticipated by the claims of the Patent.

See the claimed element mapping below for example (in which elements 1a., 1b., 1c., etc., of the bending claims are mapped to elements 1a., 1b., 1c., etc., respectively, of the prior art):

Pending Claims:

1.  A semiconductor device structure, comprising: 
1a.  a gate electrode layer formed over a substrate; 

1b.  a gate spacer adjacent to the gate electrode layer; and 

1c.  a source/drain contact structure formed over the substrate and adjacent to the gate electrode layer, 

1d.  wherein an air gap is formed between the gate spacer and the source/drain contact structure, and the air gap is in direct contact with the gate spacer.
Claims of Patent No. 10,825,721:

1.  A semiconductor device structure, comprising: 
1a & 1b.  a gate stack formed over 
a semiconductor substrate;  

1c.  a source/drain contact structure formed over the semiconductor substrate and laterally adjacent to the gate stack;  
a first insulating capping feature covering an upper surface and an upper sidewall of 
the source/drain contact structure, 

1d. so that an air gap is formed between the 
gate stack and a lower sidewall of the source/drain contact structure, wherein 
the lower sidewall of the source/drain contact structure is in direct contact 
with the air gap;  ….
 

8. A semiconductor device structure, comprising: 
8a.  a fin formed over a substrate; 

8b.  a gate electrode layer formed over the fin; 


8c.  a gate spacer adjacent to the gate electrode layer; 

8d.  a source/drain contact structure formed adjacent to the gate electrode layer; and 

8e.  a first insulating capping feature formed between the source/drain contact structure and the gate spacer, wherein an air gap is formed below the first insulating capping 

9.  A semiconductor device structure, comprising: 
9a.  a fin structure over a semiconductor substrate;  
9b.  a gate structure across the fin structure, 
comprising: a gate electrode layer;  
a conductive capping feature formed over 
the gate electrode layer;  and 
9c.  a gate spacer covering sidewalls of the gate electrode layer and the conductive capping feature;  
9d.  a contact structure formed 
over the fin structure and laterally adjacent to the gate structure;  an insulating layer formed over the gate structure and the contact structure;  
9e.  a first insulating capping feature formed between the insulating layer and the 
contact structure to cover an upper surface and an upper sidewall of the 
contact structure, wherein an air gap is surrounded by the fin structure, the 
first insulating capping feature, the gate spacer, and a lower sidewall of the 
contact structure;  and a via structure passing through the insulating layer 
and electrically connected to the conductive capping feature.



Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,716,158, hereinafter, Cheng’s 158)
	Regarding claim 1, Cheng’s 158 discloses a semiconductor device structure, comprising: 
	a gate electrode layer 27 formed over a substrate 21 (see fig. 8B); 

	a source/drain contact structure 38 formed over the substrate and adjacent to the gate electrode layer 27, wherein an air gap 40 is formed between the gate spacer 34 and the source/drain contact structure 38, and the air gap 40 is in direct contact with the gate spacer 34.  

	Regarding claim 2, Cheng’s 158 discloses the semiconductor device structure as claimed in claim 1, further comprising: 
	a first insulating capping feature 42 formed over the air gap 40, wherein the first insulating capping feature 42 extends from a first position to a second position, the first position is on a sidewall of the gate spacer 34, and the second position is over a top surface of the source/drain contact structure 38.  See fig. 8B.

  	Regarding claim 3, Cheng’s 158 discloses the semiconductor device structure as claimed in claim 2, wherein the first insulating capping feature 42 comprises a first capping layer; and 
	a second capping layer 29 formed over the first capping layer or below the first capping layer 42.  See fig. 8B.

	Regarding claim 7, Cheng’s 158 discloses the semiconductor device structure as claimed in claim 1, further comprising: a second insulating capping feature 29 formed over the gate electrode layer 27, wherein the first insulating capping feature 42 is in direct contact with the second insulating capping feature 29.  See fig. 8B.  

 9.	Claims 1-3, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9,721,897, hereinafter, Cheng’s 897)
	Regarding claim 1, Cheng’s 897 discloses a semiconductor device structure, comprising: 
	a gate electrode layer 170 (see fig. 6) formed over a substrate 110; 
	a gate spacer 160 (fig. 5) and/or 620 (fig. 6) adjacent to the gate electrode layer 170; and 
	a source/drain contact structure 410 formed over the substrate and adjacent to the gate electrode layer, wherein an air gap 610 is formed between the gate spacer 160/620 and the source/drain contact structure 410, and the air gap 610 is in direct contact with the gate spacer.  

	Regarding claim 2, Cheng’s 897 discloses the semiconductor device structure as claimed in claim 1, further comprising: 
	a first insulating capping feature 810 or 620 formed over the air gap 610, wherein the first insulating capping feature 810/620 extends from a first position to a second position, the first position is on a sidewall of the gate spacer 160, and the second position is over a top surface of the source/drain contact structure 410.  See fig. 6.

	Regarding claim 3, Cheng’s 897 discloses the semiconductor device structure as claimed in claim 2, wherein the first insulating capping feature810 comprises a first capping layer; and 


	Regarding claim 7, Cheng’s 897 discloses the semiconductor device structure as claimed in claim 1, further comprising: a second insulating capping feature 810 formed over the gate electrode layer 170, wherein the first insulating capping feature 620 is in direct contact with the second insulating capping feature 810.  See fig. 6.  

	Regarding claim 16, Cheng’s 897 discloses a semiconductor device structure, comprising: 
	a gate electrode layer 170 formed over a substrate 110 (fig. 6); 
	a source/drain contact structure 410 formed adjacent to the gate electrode layer 170; and 
	a first insulating capping feature 810 & 620 (figs. 6, 8) between the gate electrode layer 170 and the source/drain contact structure 410, wherein the first insulating capping feature comprises: 
		a first portion 810 higher than a top surface of the source/drain contact structure 410; and 
		a second portion (portion of feature 620 between layer 810 and air spacer 610) lower than a top surface of the gate electrode layer 170, wherein an air gap 610 is formed below the second portion of the first insulating capping feature.  
	
(portion of layer 620 between air gap 610 and source/drain region 120) lower than a bottom surface of the air gap 610.  

	Regarding claim 18, Cheng’s 897 discloses the semiconductor device structure as claimed in claim 16, further comprising: 
	a conductive capping feature 710 (fig. 7) or 1110 (figs. 6, 11) formed over the gate electrode layer 140; and 
	a second insulating capping feature 140 formed over the conductive capping feature 710/1110, wherein the first insulating capping feature 810 is in direct contact with the second insulating capping feature 140.

10.	Claims 1, 5-10, 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2016/0365426)
	Regarding claim 1, Ching discloses a semiconductor device structure, comprising: 
	a gate electrode layer 66 formed over a substrate 40 (see figs. 21A/B); 
	a gate spacer 92, 96 (figs. 20A/B) adjacent to the gate electrode layer 66; and 
	a source/drain contact structure 70 formed over the substrate and adjacent to the gate electrode layer 66, wherein an air gap 100 is formed between the gate spacer and the source/drain contact structure 70, and the air gap 100 is in direct contact with the gate spacer 92, 96.  

	Regarding claim 5, Ching discloses the semiconductor device structure as claimed in claim 1, wherein a top surface of the air gap 100 is lower than a top surface of the gate electrode layer 66.  See figs. 21A/B.  

	Regarding claim 6, Ching discloses the semiconductor device structure as claimed in claim 1, further comprising: a via (in which contact 82 is formed, figs. 21)  formed over the source/drain contact structure 70, wherein a portion of the via is in direct contact with the gate spacer 96.    

	Regarding claim 7, Ching discloses the semiconductor device structure as claimed in claim 1, further comprising: a second insulating capping feature 68 and/or 80 formed over the gate electrode layer 66, wherein a first insulating capping feature 88 is in direct contact with the second insulating capping feature 80.  See figs. 21.

	Regarding claim 8, Ching discloses a semiconductor device structure, comprising: 
	a fin 42 formed over a substrate 40 (see fig. 3B, figs. 20-212); 
	a gate electrode layer 66 formed over the fin 42; 
	a gate spacer 92/96 adjacent to the gate electrode layer 66; 
	a source/drain contact structure 70 formed adjacent to the gate electrode layer 66; and 


	Regarding claim 9, Ching discloses the semiconductor device structure as claimed in claim 8, wherein the first insulating capping feature 80&98 covers a top surface of the gate spacer 92/96.  See figs. 20-21.

	Regarding claim 10, Ching discloses the semiconductor device structure as claimed in claim 8, wherein the first insulating capping feature comprises: a first capping layer 98; and 
	a second capping layer 80 covering opposite sidewalls of the first capping layer 98 and the upper sidewall of the source/drain contact structure 70.  See figs. 20-21.

	Regarding claim 12, Ching discloses the semiconductor device structure as claimed in claim 8, further comprising: 36TSMC No. P20181872US02/0503-B34390-CA1US/Spin/Dean/linlin/f a via (in which contact 82 is formed) formed over the source/drain contact structure 70, wherein the via is in direct contact with the first insulating capping feature 80&98.  See figs. 20-21.  

	Regarding claim 13, Ching discloses the semiconductor device structure as claimed in claim 8, wherein the first insulating capping feature comprises: 
	a first capping layer 98; 

	a third capping layer 68 between the first capping layer 98 and the second capping layer 80.  See figs. 20-21.

	Regarding claim 14, Ching discloses the semiconductor device structure as claimed in claim 8, further comprising: 
	a second insulating capping feature 68 formed over the gate electrode layer 66, wherein the first insulating capping feature 80&98 is in direct contact with the second insulating capping feature 68.  See figs. 20-21.

	Regarding claim 16, Ching discloses a semiconductor device structure, comprising: 
	a gate electrode layer 66 formed over a substrate 40 (figs. 20-21); 
	a source/drain contact structure 70 formed adjacent to the gate electrode layer 66; and 
	a first insulating capping feature 98 between the gate electrode layer 66 and the source/drain contact structure 70, wherein the first insulating capping feature 98 comprises: 
		a first portion (upper portion) higher than a top surface of the source/drain contact structure 70; and 


	Regarding claim 19, Ching discloses the semiconductor device structure as claimed in claim 16, further comprising: a gate spacer 92/96 adjacent to the gate electrode layer 66, wherein a top surface of the gate spacer is higher than a top surface of the air gap 100.  See figs. 21.

Claim Rejections - 35 U.S.C. § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0365426) in view of Alptekin et al. (US 2015/0243544).
	Regarding claims 11, and 20, Ching discloses the semiconductor device structure comprising all claimed limitations, as discussed above, except for wherein the air gap is in direct contact with the source/drain contact structure.  



	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Ching so that the air gap is in direct contact with the source/drain contact structure, as that taught by Alptekin, in order to further increase the volume of the air gap, thereby to further reduce parasite capacitance that may potentially form between the gate and the source/drain contacts.  See para. 0040 of Alptekin.

Conclusion

13.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 29, 2021